DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11-14, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilgour (US Publication 2016/0119843 A1).
Regarding to claims 1 and 12, Kilgour discloses a source radio access network RAN cell 103 in a source RAN 104 (fig. 1), comprising: a transmitter circuit (implicitly shown) configured to transmit a communications signal to a user equipment UE 105 (page 4 paragraph 0049): a receiver circuit (implicitly shown) configured to receive communications signals from the UE (page 4 paragraph 0049); and a processor circuit 115 coupled to the transmitter circuit and the receiver circuit, the processor circuit configured to: send a first signaling message 203 toward a target RAN 101 for handing over a UE from the source RAN cell to the target RAN (page 4 paragraph 0043) comprising a UE indicia (IMSI) identifying a UE not communicating with the source RAN cell (noted UE 105 is not initially communicating with source RAN cell 103 during the handover procedure) and a source RAN cell indicia (page 4 paragraph 0043; cell identity).
Regarding to claims 2 and 13, Kilgour discloses the processor circuit is further configured to discover the target RAN before sending the first signaling message (page 3 paragraph 0042).
Regarding to claim 3, Kilgour discloses not handling over a UE to the target RAN (page 4 paragraph 0043).
Regarding to claims 4 and 14, Kilgour discloses the processor circuit is configured to send the first signaling message using Third Generation Partnership Project 3GPP handover signaling (page 1 paragraph 0002).
Regarding to claims 9 and 19, Kilgour discloses the processor circuit is further configured to receive a second signaling message from the target RAN indicative of the target RAN not proceeding with the initiated handover in the first signaling message (page 4 paragraph 0044).
Regarding to claims 11 and 21, Kilgour discloses the target RAN has a target coverage area overlapping a source coverage area of the source RAN cell (page 3 paragraph 0036).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgour in view of Ohlsson et al (US Publication 2020/0092718 A1).
Regarding to claims 5, 6, 15, and 16, Kilgour discloses all the limitations with respect to claim 1 and 12, except for the source RAN cell indicia comprises an Evolved Universal Terrestrial Radio Access (E-UTRA) Absolute Radio Frequency Channel Number (EARFCN) of the source RAN cell (claims 5 and 15) or public land mobile network PLMN (claims 6 and 16). However, Ohlsson discloses a source RAN cell indicia comprises an Evolved Universal Terrestrial Radio Access (E-UTRA) Absolute Radio Frequency Channel Number (EARFCN) of the source RAN cell (page 5 paragraph 0099) or public land mobile network PLMN (page 25 paragraph 0506). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the EARFCN or PLMN parameters as taught by Ohlsson into Kilgour’s system since such parameters are well-known in LTE communication.
7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgour in view of Ahmad et al (US Publication 2013/0303114 A1).
Regarding to claims 7 and 17, Kilgour discloses all the limitations with respect to claims 1 and 12, except for the source RAN cell indicia comprises a radio access systems band-identification (band ID). However, Ahmad discloses a source RAN cell indicia comprises a radio access systems band-identification band ID (page 12 paragraph 0166). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the radio access systems band-identification band ID as taught by Ahmad into Kilgour’s system to identify the various radio network resources.
8.	Claims 8  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgour in view of Shetigar et al (US Publication 2015/0271714 A1).
Regarding to claims 8 and 18, Kilgour discloses all the limitations with respect to claims 1 and 12, except receive a second signaling message indicative of the target RAN receiving the first signaling message in response to the sending of the first signaling message; and send a third signaling message toward the target RAN indicative of canceling the initiated handover in the first signaling message. However, Shetigar discloses a radio access network cell 70 configured to receive 80/82 a second signaling message indicative of a target RAN 16(2) receiving 76 a first signaling message in response to the sending of the first signaling message; and send 84 a third signaling message toward the target RAN indicative of canceling the initiated handover in the first signaling message (fig. 2-3 page 5 paragraph 0042). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the handover signaling as taught by Shetigar into Kilgour’s system to perform a fake handover procedure.
9.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgour in view of Ullah et al (US Publication 2020/0169868 A1).
Regarding to claims 10 and 20, Kilgour discloses all the limitations with respect to claims 9 and 19, except for the UE indicia comprises a pseudo UE identification. However, Ullah discloses a UE indicia comprises a pseudo UE identification (page 5 paragraph 0068). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the pseudo UE identification as taught by Ullah into Kilgour’s system for temporary provisioning of UE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467